ROSS MILLER Secretary of State204 North Carson Street, Ste 1Carson City, Nevada89701-4299 (775) 684 5708 Website: secretaryofstate.biz Certificate of Correction (PURSUANT TO NRS CHAPTERS 78, 78A, 80, 81, 82, 84, 86, 87, 87A, 88, 88A, 89 AND 92A) USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Correction (Pursuant to NRS Chapters 78, 78A, 80, 81, 82, 84, 86, 87, 87A, 88, 88A, 89 and 92A) 1. The name of the entity which correction is being made: LAUD Resources Inc./.MASS Petroleum Inc. 2.
